In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00252-CR
          01-04-00253-CR
____________

JAMES ROY SPATES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause Nos. 943030 and 943031



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to two charges of delivery of cocaine weighing
more than four grams and less than 200 grams.  In accordance with his plea bargain
agreement with the State, the trial court sentenced appellant to confinement for eight
years in each case.  Appellant filed timely notice of appeal.  We dismiss for lack of
jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certifications of appellant’s right to appeal state that these
are plea-bargained cases and appellant has no right to appeal.  The record supports
the certifications.  We must dismiss an appeal if the trial court’s certification shows
there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal in both cases.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).